Citation Nr: 0935997	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 
1978 to December 1980 and from September 2002 to June 2003.  
The Veteran had additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a July 2007 rating decision issued 
by the Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a video teleconference hearing that was held in 
August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran alleges that he has PTSD as a result of his 
experiences while deployed to Afghanistan with the 678th 
Engineer Detachment of the South Carolina Army National Guard 
from in or about January 2003 to in or about April 2003.  At 
his hearing he alleged that he was frightened by rocket 
propelled grenade (RPG) attacks that occurred while he was 
stationed in or around Barikot, Afghanistan in March and 
April of 2003.  At that time, his National Guard unit was 
allegedly serving with the Army's 82nd Airborne Division.  
The Veteran also alleged that he was personally assaulted by 
an Afghan guard one night while he was stationed in Bamyan, 
Afghanistan in February 2003.  He alleged that this 
individual approached him and threatened him with a firearm.  
He was not physically harmed during this incident, but was 
very frightened.  The Veteran alleged that he reported this 
occurrence to an officer, but, to his knowledge, nothing was 
done about it.  
Previously, the Veteran alleged that his PTSD was caused by 
rocket mortar attacks that occurred at Bagram Air Force Base; 
however, at his hearing, he admitted that he never felt in 
danger from the rocket mortar attacks and that they did not 
cause his alleged PTSD.  Previously, he also claimed that he 
saw dead and injured civilians in and around Kabul, 
Afghanistan and that he had to constantly dive into ditches 
to avoid shelling in and around Barikot.  He reported to VA 
mental health clinicians that he experienced combat in 
Afghanistan and saw wounded people.  However, on a post-
deployment questionnaire, he denied engaging in actual combat 
or seeing any casualties.  However, he did check the box 
indicating that he felt afraid for his life at times during 
his deployment.  

Service treatment records further indicate that the Veteran 
was hit in the head with a piece of wood while in Afghanistan 
and lost consciousness.  He initially described this incident 
as occurring when he was working picking up wood and someone 
threw a piece of wood out of a building that hit him in the 
head.  However, later, during an August 2008 VA traumatic 
brain injury screening, the Veteran claimed that this 
incident was caused when insurgents attacked the building he 
was working in and people were scrambling to get away.  In 
the midst of this someone threw the wood that hit him in the 
head.  

The claims file reflects that a VA psychiatrist and social 
worker diagnosed the Veteran with PTSD due to "combat" in 
Afghanistan.  The Veteran does not have any awards or 
decorations indicative of combat.  However, at his hearing, 
he testified that he considers himself a combat veteran 
because he was in danger from enemy fire while in 
Afghanistan.  His DD 214 from his most recent period of 
active service lists his military occupational specialty 
(MOS) as carpentry and masonry.  

The claims file does not contain the Veteran's personnel 
records.  A memorandum indicates that the RO tried to obtain 
these records, but they could not be located.  The RO 
attempted to obtain the Veteran's personnel file from the 
South Carolina National Guard Warehouse, but received only a 
DD 214 from the Veteran's first period of active service and 
service treatment records from the late 1980s in response to 
this request.  

A memorandum indicates that the RO did not attempt to verify 
the Veteran's stressors because they were either 
insufficiently specific or not the type of incident that 
could be expected to be documented in military records.  

The Board finds that the Veteran has now provided information 
that is specific enough to enable some attempt to be made to 
verify his claimed stressors.  He provided an approximate 2 
month time period during which he claims that his unit was in 
Barikot, Afghanistan and was repeatedly under file from RPGs.  
VA's duty to assist requires that some attempt be made to 
determine if the Veteran's unit was, in fact, present in 
Barikot, Afghanistan if/when RPG attacks occurred there.  See 
38 C.F.R. § 3.159 (2008).

The Veteran also identified a one-month time frame and a 
location for the assault that allegedly occurred while he was 
in Afghanistan.  Insofar as he claims to have reported this 
incident to an officer, there may be some documentation 
thereof and this should be investigated.  Id.

Additionally, the Board observes that, in addition to the 
Veteran's claimed combat-related stressors, as previously 
discussed the Veteran alleges in the alternative that his 
PTSD was caused by a personal assault by an Afghan guard.  VA 
will not deny a PTSD claim based on an alleged personal 
assault without first advising the Veteran that evidence from 
other sources or evidence of behavior changes may constitute 
credible supporting evidence and allowing him the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. 3.304(f)(3).  The record 
does not reflect that this was accomplished.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a letter 
explaining the types of evidence that he 
can submit, or ask VA to obtain, to 
attempt to corroborate the personal 
assault that he alleges occurred while he 
was in Bamyan, Afghanistan.  This notice 
should fully comply with 38 C.F.R § 3.159 
and 38 C.F.R. § 3.304(f) (3).  If the 
Veteran identifies any additional 
evidence, this evidence should be obtained 
or, if it cannot be obtained, the attempts 
made to do so should be documented in the 
claims file.

2.  The RO should undertake appropriate 
action to verify the Veteran's claimed 
stressors, specifically, whether his unit 
was present during RPG attacks that the 
Veteran claimed occurred at or near 
Barikot, Afghanistan in March and April of 
2003, and whether there is any evidence of 
a personal attack on the Veteran in 
Bamyan, Afghanistan in February 2003.  If 
necessary in order to accomplish this, the 
RO should contact the Army and Joint 
Services Records Research Center (JSRRC), 
which should be requested to determine 
whether the Veteran's unit came under 
attack in Barikot, Afghanistan in March or 
April 2003.  In this regard, copies of the 
records and/or logs of the Veteran's unit 
should be requested as well.  Upon receipt 
of a response from the JSRRC, the RO/AMC 
should determine whether the received 
materials, or any other materials received 
since the last adjudication of this claim, 
corroborate any claimed in-service 
stressor.  The RO/AMC should prepare a 
report detailing the occurrence of any 
specific in-service stressor(s) deemed 
established by the record; if no 
stressor(s) is/are verified, the RO/AMC 
should so state.  This report should be 
added to the claims file.

3.  If a stressor is corroborated, the 
Veteran should be afforded a VA 
examination to determine whether he 
currently has PTSD, or any other 
psychiatric disorder, that is related 
thereto.  The examiner should review the 
claims file and should so state in his or 
her report.  The examiner should explain 
any diagnosed mental disorder in terms of 
the criteria set forth in the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  If 
PTSD is diagnosed, the examiner should 
specify what stressful event or events 
caused the Veteran to develop PTSD.  If 
another mental disorder is diagnosed, the 
examiner should explain whether such 
disorder is at least as likely as not 
(e.g., a 50 percent or greater 
probability) due to a disease or injury 
that occurred during the Veteran's 
service.  

4.  Thereafter, the Veteran's claim should 
be readjudicated.  If the determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC) and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

